 Case 3:21-cv-00225-GCS Document 15 Filed 06/02/21 Page 1 of 2 Page ID #88




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 PLUMBERS AND FITTERS LOCAL
 UNION 101, et al.
 Plaintiffs,
                                                                   Case No. 21–CV–00225–GCS–JPG
 v.

 SPENGLER PLUMBING COMPANY, INC.
 and
 THE SPENGLER COMPANY, INC.,
 Defendants.

                                     DEFAULT JUDGMENT

        This is an action arising under Section 301 of the Labor Management Relations Act,

29 U.S.C. §185, in which Plumbers Locals 101 and 360 seek to enforce a settlement agreement

with Spengler Plumbing Company, Inc. for delinquent fringe benefit contributions owed to

employee-benefit funds affiliated with the two unions. Defendants were served on March 4, 2021

and never responded. Now before the Court is Plaintiffs’ Motion for Default Judgment. (ECF

No. 12).

        There are two stages to default. First, the Clerk of Court must enter a party’s default

“[w]hen a party against whom a judgment for affirmative relief has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise . . . .” Fed. R. Civ. P. 55. Then, the Court

may enter a default judgment for the amount due. Id. “Whether a default should be entered . . . is

a matter resting in the sound discretion of the trial judge.” Duling v. Markun, 231 F.2d 833, 836

(7th Cir. 1956).

        Here, the Clerk of Court entered the defendants’ default on April 9. (ECF No. 11). And the

Court finds that the amount due “is for a sum certain or a sum that can be made certain by

computation . . . .” See Fed. R. Civ. P. 55(b)(1). More specifically, Plaintiffs’ evidence establishes
 Case 3:21-cv-00225-GCS Document 15 Filed 06/02/21 Page 2 of 2 Page ID #89




that Defendants use the name Spengler Plumbing Company, Inc. and The Spengler Company, and

that the two names reflect the same entity. The evidence further establishes that Defendants were

party to collective bargaining agreements with Plaintiffs which required the payment of

contributions to the benefit funds. Defendants became delinquent, and ultimately a settlement was

reached requiring monthly payments. The agreement also required the payment of 4% interest.

After making payments for a period, Defendants defaulted. Although a bankruptcy petition was

filed, which during its pendency precluded plaintiffs from initiating litigation for breach of the

settlement, that bankruptcy petition was ultimately dismissed. In sum, Plaintiffs have proven that

Defendants owe the principal amount of $280,789.72 to Plumbers Local 101 (on behalf of its

benefit funds) and $102,138.94 to Plumbers Local 360 (on behalf of its benefit funds). In addition,

Defendants owe $18,719.31 in interest to Plumbers Local 101 and $6,802.45 in interest to

Plumbers Local 360.

       Accordingly, the Court GRANTS Plaintiffs’ Motion and ENTERS DEFAULT

JUDGMENT against Defendants Spengler Plumbing Company, Inc. and The Spengler Company,

jointly and severally, in the amount of $408,450.42, consisting of $299,509.03 to Plumbers

Local 101 and $108,941.39 to Plumbers Local 360.

       IT IS SO ORDERED.

Dated: Wednesday, June 2, 2021
                                                     S/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     UNITED STATES DISTRICT JUDGE




                                             —2—
